As filed with the Securities and Exchange Commission on June , 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:March 31, 2014 Item 1. Report to Stockholders. 2014 Semi Annual Report March 31, 2014 FundX Upgrader Funds Table of Contents Shareholder Letter 3 FundX Upgrader Fund Manager’s Discussion of Fund Performance 5 Schedule of Investments 6 FundX Aggressive Upgrader Fund Manager’s Discussion of Fund Performance 7 Schedule of Investments 8 FundX Conservative Upgrader Fund Manager’s Discussion of Fund Performance 9 Schedule of Investments 10 FundX Flexible Income Fund Manager’s Discussion of Fund Performance 11 Schedule of Investments 12 FundX Tactical Upgrader Fund Manager’s Discussion of Fund Performance 13 Schedule of Investments 14 FundX Tactical Total Return Fund Manager’s Discussion of Fund Performance 15 Schedule of Investments 16 Statements of Assets and Liabilities 18 Statements of Operations 20 Statements of Changes in Net Assets 22 Financial Highlights 28 Notes to Financial Statements 34 Expense Example 41 Additional Information 43 WWW.UPGRADERFUNDS.COM 1969 – DAL Investment Company is a Registered Investment Advisor (RIA) 1976 – The firm starts publishing NoLoad FundX newsletter. 2001 – The firm packages its most popular growth model as a mutual fund, introducing the FundX Upgrader Fund (FUNDX). 2002 – Inception of three additional funds:FundX Aggressive Upgrader Fund (HOTFX),FundX Conservative Upgrader Fund (RELAX), and FundX Flexible Income Fund (INCMX). 2008 – The firm announces a new mutual fund that isn’t always fully invested: FundX Tactical Upgrader Fund (TACTX). 2009 – FundX Tactical Total Return Fund (TOTLX) combines the firm’s bond fund strategy with its Tactical approach. 2012 – DAL Investment Company is renamed FundX Investment Group. FundX Upgrader Funds The FundX Upgrader Funds are a series of mutual funds that invest in underlying mutual funds and exchange traded funds (ETFs) based on our Upgrading strategy. The Funds offer varying levels of potential risk and reward. Knowledgeable Portfolio Management We’ve been managing portfolios of noload mutual funds since 1969. We monitor thousands of mutual funds and ETFs and make timely portfolio changes. A Strategy You Can Understand The Upgrading strategy ranks noload mutual funds and ETFs based on trailing 1, 3, 6 and 12-month performance, buying top performers, then holding them only while they remain top-ranked based on near-term performance. The FundX Upgrader Funds have the flexibility to invest both domestically and globally in the sectors, regions and strategies we identify as being in sync with current market leadership. A Portfolio that Responds to Market Changes Market leadership rotates between large-cap and small-cap stocks, growth and value styles of investing, and global geographic regions.We align the FundX Upgrader Fund portfolios with leadership trends. We move incrementally to top ranked funds in our scoring system by progressively selling the lower ranked funds and reinvesting in the new leaders. WWW.UPGRADERFUNDS.COM - 2 - FundX Upgrader Funds March 31, 2014 Dear Fellow Shareholders, The last six months included the terrific fourth quarter of 2013, when several U.S. markets hit new highs, and then the relatively weak first quarter of 2014, when most markets posted small gains amid greater volatility.For the full six months ending March 31, 2014, the broad stock and bond markets and the FundX Upgrader Funds all had positive returns. The first quarter of 2014 brought some signs of changing stock market leadership.Smaller companies were the place to be for much of 2013, but more recently, large-caps pulled ahead.Globally, U.S. markets have continued to lead, but foreign markets have been strong in 2014 so far.Europe surged in February 2014, and emerging markets have started to show signs of life after two years of dismal returns. Market leadership often moves in fits and starts (even in a confirmed domestic trend, for example, there will be periods of foreign strength), so it’s too early to know whether these recent changes represent a larger shift in market leadership.We don’t try to forecast future market leadership.We focus on what we know today, and that’s what areas of the market are currently doing well.We aim to invest the FundX Upgrader Fund portfolios in these leading areas and we change the Funds’ portfolios as markets inevitably change. Still Waiting for Interest Rates to Rise Bonds turned a corner in the last six months.After a tough year in 2013, the Barclays Capital Aggregate Bond Index gained in the first quarter of 2014.But bond investors remain concerned about higher interest rates.We recognize that rates have to rise eventually, but we also know that rates rise for different reasons (inflation, defaults) and in different ways (gradually, sharply), and that higher rates don’t affect all bonds in the same way.Given this, we think it’s unrealistic to expect that anyone can accurately predict when rates will rise or what kinds of bonds will do well in the future. Our fixed income strategy keeps us focused on the areas of the bond market that have excelled in the current market environment (the trend has favored high yield and strategic bond funds).If bond market conditions change, we’ll be led to change our fixed income allocations.Our goal is to take advantage of attractive bond returns. Navigating Volatile Markets Many expected that 2014 would be more volatile than 2013 and that seems to be the case so far.On average, the S&P 500 Index had three 5% declines and one 10% decline annually, and as of this letter, the S&P 500 Index is still overdue for a possible 10% pullback.The S&P 500 Index hasn’t had a 10% decline since 2011. Some investors can’t stomach the volatility of stocks, but they’re also concerned about bonds, especially given the possibility of higher interest rates.Our FundX Tactical Funds seek to offer these investors an alternative: the Tactical Funds’ exposure to stocks is hedged in an attempt to cushionmarket declines.The Tactical Upgrader Fund doesn’t currently have any exposure to bonds, so it has less interest rate risk. Markets change over time, and although we can’t know when these changes will occur, we do know that changing markets bring new investment opportunities.The FundX Upgrader Funds aim to capitalize on these new opportunities.You’ll find specific details about how the Funds have adapted to recent changes in the following pages. Sincerely, Janet Brown President FundX Investment Group WWW.UPGRADERFUNDS.COM - 3 - FundX Upgrader Funds Past performance does not guarantee future results. The information provided in this letter represents the opinion of the author and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Mutual fund investing involves risk. Principal loss is possible. The FundX Upgrader Funds (“Funds”) are considered “funds of funds” and an investor will indirectly bear the principal risks and its share of the fees and expenses of the underlying funds. Shareholders will pay higher expenses than they would if they invested directly in the underlying funds. The Funds employ an “Upgrading” strategy whereby investment decisions are based on near-term performance, however, the Funds may be exposed to the risk of buying underlying funds immediately following a sudden, brief surge in performance that may be followed by a subsequent drop in market value. The Funds invest in underlying funds and these underlying funds may invest in securities of small companies, which involve greater volatility than investing in larger, more established companies, or they may invest in foreign securities, which involve greater volatility and political, economic and currency risks and differences in accounting methods; these risks are greater for investments in emerging markets. The underlying funds may invest in debt securities, which typically decrease in value when interest rates rise; this risk is usually greater for longer-term debt securities.Lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher rated securities. While the Upgrader Funds are diversified, the underlying funds may invest in a limited number of issuers and therefore may be considered non-diversified. The underlying funds may engage in short sales; an underlying fund’s investment performance may suffer if it is required to close out a short position earlier than intended. Some underlying funds may borrow money for leveraging and will incur interest expense. Some underlying funds may use derivatives, which involve risks different from, and in certain cases, greater than the risks presented by more traditional investments. ETFs are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value, an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. The underlying funds may invest in asset-backed and mortgage-backed securities, which involve additional risks such as credit risk, prepayment risk, possible illiquidity and default, and increased susceptibility to adverse economic developments. The underlying funds, particularly some ETFs, may use investment techniques considered to be aggressive, including using futures contracts, options on futures contracts, securities and indices, forward contracts, swap agreements and similar instruments. Sector weighting and fund holdings are subject to change at any time and mention of them should not be construed as recommendations to buy or sell any security. Please refer to the Schedule of Investments in this report for further sector and holdings information. References to other funds should not be interpreted as an offer of these securities. The S&P 500® Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies. The Barclays Aggregate Bond Index is an unmanaged index generally representative of intermediate-term government bonds, investment grade corporate debt securities and mortgage-backed securities. An investment cannot be made directly in an index. The S&P MidCap 400® Index provides investors with a benchmark for mid-sized companies.The index, which is distinct from the large-cap S&P 500® Index, measures the performance of mid-sized companies, reflecting the distinctive risk and return characteristics of this market segment. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity. Securities with a longer duration generally have more volatile prices than securities of a comparable quality with a shorter duration. While the funds are no-load, management fees and expenses still apply. Diversification does not assure a profit or protect against a loss in a declining market. Please refer to prospectus for further details. The FundX Upgrader Funds are distributed by Quasar Distributors, LLC. WWW.UPGRADERFUNDS.COM - 4 - FundX Upgrader Fund (FUNDX) The Upgrader Fund (FUNDX) is a moderate growth portfolio.The Fund is invested primarily in core, diversified equity funds, which provides an opportunity for FUNDX to participate in broad market leadership trends, such as the rotation between growth and value stocks, large- and small-cap stocks, and international and domestic stocks. Smaller-capitalization companies led the market for much of 2013, and FUNDX had significant exposure to this leading area.FUNDX’s portfolio as of September 30, 2013 included small- and mid-cap value funds like Wells Fargo Special Mid-Cap Value (WFMIX), iShares S&P Mid Cap 400 Value (IJJ) and iShares S&P 600 Small-Cap Value (IJS) as well as mid-cap growth funds like Nicholas (NICSX), Baron Partners (BPTIX) and Primecap Odyssey Aggressive Growth (POAGX). Over the past six months, however, market leadership changed as larger-cap stocks started to outpace small-caps, and growth started to pull ahead of value.The shift toward growth strategies favored the Fund’s existing mid-cap growth positions, and funds like Nicholas (NICSX), Baron Partners (BPTIX) and Primecap Odyssey Aggressive Growth (POAGX) were held for the full six-month period.But many of the Fund’s small- and mid-cap value funds didn’t fare as well and were replaced with stronger-performing funds like Alliance Bernstein Large-cap Growth (APGYX) and Guggenheim S&P 500 Pure Growth (RPG). While growth often seemed to have an edge in the first quarter of 2014, a few large-cap value funds performed as well as leading growth funds.We added Dodge and Cox Stock Fund (DODGX) and Vanguard Capital Value (VCVLX) to the portfolio in the last six months ending March 31, 2014, and we continued to hold Sound Shore (SSHFX), a large-cap value fund that we first bought in the second quarter of 2013. The U.S. leadership trend remained intact during the six months ending March 31, 2014 and FUNDX continued to be almost entirely invested in U.S. funds.In the midst of this domestic trend, two global and international funds produced competitive returns: Oakmark International (OAKIX) and Oakmark Global (OAKGX) were added to the Fund’s portfolio in late 2012 and early 2013, respectively.These funds performed well compared to diversified U.S. funds for most of 2013, but they were replaced early in 2014 in favor of stronger-performing domestic funds. Most of FUNDX’s portfolio is invested in diversified funds, but FUNDX has limited exposure to concentrated funds that invest in a single sector or country.These funds offer exposure to more specialized stock market leadership trends, such as rotations between specific sectors or within emerging markets. Sector leadership has been relatively consistent for the last few years, as health care and biotech have outperformed.FUNDX had exposure to these leading areas through positions in Janus Global Life Sciences (JFNIX), iShares Nasdaq Biotech (IBB) and T. Rowe Price Health Sciences (PRHSX).These funds did well for most of the trailing six months, but they sold off sharply in March 2014.If recent weakness continues, we’ll be led to replace these funds with new leaders in our rankings. WWW.UPGRADERFUNDS.COM - 5 - FundX Upgrader Fund Schedule of Investments at March 31, 2014 (Unaudited) Shares Value INVESTMENT COMPANIES: 100.0% Aggressive Funds: 29.5% AllianzGI Technology Fund $ Baron Partners Fund* Fidelity OTC Portfolio Fund iShares Nasdaq Biotechnology ETF Janus Global Life Sciences Fund JPMorgan Mid Cap Growth Fund Legg Mason Opportunity Trust Oppenheimer International Small Company Fund Powershares QQQ Trust Series 1 PRIMECAP Odyssey Aggressive Growth Fund Professionally Managed Portfolio - Hodges Fund T. Rowe Price Health Sciences Fund, Inc. T. Rowe Price New Horizons Fund, Inc. Vanguard Health Care ETF Total Aggressive Funds Core Funds: 70.5% AllianceBernstein Large-Cap Growth Fund Ariel Fund Dodge & Cox Stock Fund Fidelity Blue Chip Growth Fund Guggenheim S&P 500 Pure Growth ETF Invesco Summit Fund - Class Y Janus Contrarian Fund Legg Mason Capital Management Value Trust Nicholas Fund, Inc. PowerShares Buyback Achievers Portfolio Sound Shore Fund, Inc. T. Rowe Price Blue Chip Growth Fund, Inc.* Vanguard Capital Value Fund Total Core Funds Total Investment Companies (Cost $235,160,241) SHORT-TERM INVESTMENTS: 0.0% Fidelity Institutional Money Market Funds - Government Portfolio, 0.01%# Total Short-Term Investments (Cost $103,633) Total Investments: 100.0% (Cost $235,263,874) Other Assets in Excess of Liabilities: 0.0% Net Assets: 100.0% $ * Non-income producing. # Annualized seven-day yield as of March 31, 2014. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 6 - FundX Aggressive Upgrader Fund (HOTFX) The Aggressive Upgrader Fund (HOTFX) takes more risk in search of higher potential returns.It invests primarily in more aggressive equity funds, which provides an opportunity for the Fund to participate in more specialized stock market leadership trends, such as rotations between specific sectors or within emerging markets.The Fund also has some exposure to broader market leadership trends, such as the rotation between growth and value stocks, large- and small-cap stocks, and international and domestic stocks. Over the six months ending March 31, 2014, HOTFX’s exposure to aggressive funds has increased from 68.5% in September 30, 2013 to 86.7% March 31, 2014.During this same time period, HOTFX’s exposure to core, diversified funds shrank from 31.5% to 13.3%. Small-capitalization companies led the market for much of 2013, and HOTFX had exposure to this leading area.As of September 30, 2013, HOTFX held small- and mid-cap value funds like Wells Fargo Special Mid-Cap Value (WFMIX), iShares S&P Mid Cap 400 Value (IJJ), iShares S&P 600 Small-Cap Value (IJS) and Skyline Special Equity SKSEX), as well as mid-cap growth funds like Nicholas (NICSX), Baron Partners (BPTIX) and Primecap Odyssey Aggressive Growth (POAGX). Over the past six months, however, market leadership changed as larger-cap stocks started to outpace small-caps, and growth started to pull ahead of value.The shift toward growth strategies favored the Fund’s existing mid-cap growth positions, and funds like Nicholas (NICSX), Baron Partners (BPTIX) and Primecap Odyssey Aggressive Growth (POAGX) were held for the full six-month period.But many of the Fund’s small- and mid-cap value funds didn’t fare as well in the first quarter of 2014 and were replaced with technology-focused funds like Allianz RCM Global Technology (DPGTX), PowerShares QQQ Trust (QQQ), and Baron Opportunity (BIOIX). The U.S. leadership trend remained intact during the six months ending March 31, 2014 and HOTFX continued to be primarily invested in U.S. funds.In the midst of this domestic trend, a few foreign and global funds produced competitive returns and earned a place in HOTFX’s portfolio.Oakmark Global (OAKGX) was added to the Fund’s portfolio in early 2013, and it performed well compared to diversified U.S. funds for most of 2013.But OAKGX was replaced early in 2014 in favor of stronger-performing domestic funds. HOTFX also held PowerShares Golden Dragon (PGJ), a single-country fund that invests in U.S.-listed Chinese countries.While China and emerging markets have been out of favor, this particular fund performed well against other sector and single-country funds. Sector leadership has been dominated by health care and biotech for the last few years and HOTFX had positions in Janus Global Life Sciences (JFNIX), iShares Nasdaq Biotech (IBB), PowerShares Dynamic Pharmaceuticals (PJP), and T. Rowe Price Health Sciences (PRHSX).These funds did well for the full six month period, but sold off sharply in March 2014 as the market pulled back.If recent weakness continues, we’ll be led to replace these funds with new leaders in our rankings. WWW.UPGRADERFUNDS.COM - 7 - FundX Aggressive Upgrader Fund Schedule of Investments at March 31, 2014 (Unaudited) Shares Value INVESTMENT COMPANIES: 100.2% Aggressive Funds: 86.9% AllianzGI Technology Fund $ Baron Opportunity Fund Baron Partners Fund* Fidelity OTC Portfolio Fund Harbor Capital Appreciation Fund iShares Micro-Cap ETF iShares Nasdaq Biotechnology ETF Janus Global Life Sciences Fund JPMorgan Mid Cap Growth Fund Legg Mason Opportunity Trust Oppenheimer Global Opportunities Fund* Oppenheimer International Small Company Fund Powershares Dynamic Pharmaceuticals Portfolio Powershares Golden Dragon China Portfolio Powershares QQQ Trust Series 1 PRIMECAP Odyssey Aggressive Growth Fund Professionally Managed Portfolio - Hodges Fund Professionally Managed Portfolios - Hodges Small Cap Fund T. Rowe Price Health Sciences Fund, Inc. T. Rowe Price New Horizons Fund, Inc. Turner Midcap Growth Fund Total Aggressive Funds Core Funds: 13.3% Ariel Fund Dodge & Cox Stock Fund Janus Contrarian Fund Nicholas Fund, Inc. Total Core Funds Total Investment Companies (Cost $64,761,954) Total Investments: 100.2% (Cost $64,761,954) Liabilities in Excess of Other Assets: (0.2)% ) Net Assets: 100.0% $ * Non-income producing. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 8 - FundX Conservative Upgrader Fund (RELAX) The Conservative Upgrader Fund invests in both equity and fixed income funds.The Fund’s exposure to diversified, core equity fundsallow RELAX to participate in broad market leadership trends, such as the rotation between growth and value stocks, large- and small-cap stocks, and international and domestic stocks.The Fund’s exposure to bond funds and total-return funds seeks to buffer the volatility of the Fund’s equity positions. Smaller-capitalization companies led the market for much of 2013, and RELAX had exposure to this leading area through positions in mid-cap funds like Ariel (ARGFX), Wells Fargo Special Mid-Cap Value (WFMIX), iShares S&P Mid Cap 400 Value (IJJ) and Nicholas (NICSX). But over the past six months, market leadership changed, and larger-cap stocks started to outpace small-caps.New large-cap leadership favored the Fund’s existing positions in large-cap value funds like Dodge and Cox Stock Fund (DODGX) and Sound Shore (SSHFX), both of which remained in the portfolio for the full six month period.But many of the Fund’s mid-cap holdings didn’t fare as well and were replaced with other leading large-cap funds like Alliance Bernstein Large-cap Growth (APGYX) and Vanguard Capital Value (VCVLX). The U.S. leadership trend remained intact during the six months ending March 31, 2014 and RELAX’s equity exposure continued to be primarily invested in U.S. funds.In the midst of this domestic trend, a handful of global and international funds produced competitive returns and RELAX held both Oakmark Global (OAKGX) and Vanguard Europe (VGK) at the start of the semiannual period.But as U.S. funds continued to lead, we sold these positions in favor of stronger-performing domestic funds.As of March 31, 2014, RELAX’s equity positions are all U.S. funds. Bond market leadership has been fairly consistent for the six months ending March 31, 2014, and most of RELAX’s fixed income positions continued to do well during this time period.We replaced the fund’s small allocation to short-term bonds with a position in Aberdeen Global High Income (JHYIX), a world bond fund, and increased exposure to total-return funds with a new position in Gateway (GATEX). Government and Treasury bonds have continued to lag during the six months ending March 31, 2014 (except for a brief surge by Treasuries in January), while corporate bonds, particularly lower credit quality bonds like high yields, continued to lead.RELAX didn’t have any direct exposure to governments and Treasuries, but it did have significant exposure to high-yield bonds, through high-yield bond funds like Janus High Yield (JHYFX) and through strategic bond funds like Osterweis Strategic Income (OSTIX). High-yield bonds typically have had less interest-rate risk than government or longer-term bonds, but because these funds invest in lower-quality bonds, they do have credit risk.So far, defaults have been low (in fact, the default rate among junk-rated companies fell to a six-year low of 1.5% in March 2014) and liquidity has been favorable.We hold high-yield bond funds as part of a diverse portfolio of bond funds, that also included world and intermediate-term bond funds and to total-return funds, which aren’t entirely invested in bonds. While fixed income investors continue to anticipate higher interest rates, rates remained low for the six months ending March 31, 2014 and have actually fallen in 2014 so far.RELAX’s fixed income positions continued to avoid the most interest-rate sensitive areas of the bond market. WWW.UPGRADERFUNDS.COM - 9 - FundX Conservative Upgrader Fund Schedule of Investments at March 31, 2014 (Unaudited) Shares Value INVESTMENT COMPANIES: 100.0% Bond Funds: 25.8% Aberdeen Global High Income Fund $ Ivy High Income Fund Janus High-Yield Fund John Hancock Focused High Yield Fund Loomis Sayles Bond Fund MainStay High Yield Corporate Bond Fund 18 Metropolitan West Low Duration Bond Fund Osterweis Strategic Income Fund PIMCO Income Fund TCW Total Return Bond Fund Thompson Bond Fund Total Bond Funds Core Funds: 60.3% AllianceBernstein Large-Cap Growth Fund Ariel Fund Dodge & Cox Stock Fund Invesco Summit Fund - Class Y Janus Contrarian Fund Nicholas Fund, Inc. PowerShares Buyback Achievers Portfolio Sound Shore Fund, Inc. T. Rowe Price Blue Chip Growth Fund, Inc.* Vanguard Capital Value Fund Total Core Funds Total Return Funds: 13.9% Gateway Fund Manning & Napier Fund Inc - Pro Blend Conservative Term Series Fund Merger Fund Vanguard Wellesley Income Fund Total Total Return Funds Total Investment Companies (Cost $46,011,002) Total Investments: 100.0% (Cost $46,011,002) Other Assets in Excess of Liabilities: 0.0% Net Assets: 100.0% $ *Non-income producing. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 10 - FundX Flexible Income Fund (INCMX) The Flexible Income Fund invests primarily in bond funds.We seek to invest the fund in strong-performing areas of the bond market, and we can seek opportunities in many different areas of the bond market, including corporate and government bond funds, short- and intermediate term bonds, and domestic and global bond funds.We also invest in total-return funds, which aren’t only invested in bonds.This offers us broader diversification and the opportunity to be less sensitive to changes in interest rates than most of our peers. Bond market leadership has been fairly consistent for the six months ending March 31, 2014 and most of INCMX’s fixed income positions continued to do well during this time period.We replaced the fund’s small 10% allocation to short-term bonds with a position in world bonds (Aberdeen Global High Income, JHYIX) and we modestly increased exposure to intermediate-term bond funds and total-return funds. Government and Treasury bonds have continued to lag during the six months ending March 31, 2014 (except for a brief surge by Treasuries in January), while corporate bonds, particularly lower credit quality bonds like high yields, continued to lead.INCMX hasn’t had any direct exposure to governments and Treasuries for over a year now, but it has had significant exposure to high-yield bonds, through high-yield bond funds like Janus High Yield (JHYFX) and through strategic bond funds like Osterweis Strategic Income (OSTIX). High-yield bonds typically have had less interest-rate risk than government or longer-term bonds, but because these funds invest in lower-quality bonds, they do have credit risk.So far, defaults have been low (in fact, the default rate among junk-rated companies fell to a six-year low of 1.5% in March 2014) and liquidity has been favorable.We hold high-yield bond funds as part of a diverse portfolio that also included world and intermediate-term bonds as well as substantial exposure (35.5% as of March 31, 2014) to total-return funds, which aren’t entirely invested in bonds. Interest Rates Remain Low – For Now While fixed income investors continue to anticipate higher interest rates, rates remained low for the six months ending March 31, 2014 and have actually fallen in 2014 so far.INCMX continued to avoid the most interest-rate sensitive areas of the bond market during this time period, yet our portfolio did benefit from falling rates which have boosted most bonds. We remain open to the possibility that rates will eventually rise and ready to make portfolio adjustments to align with changing market dynamics. WWW.UPGRADERFUNDS.COM - 11 - FundX Flexible Income Fund Schedule of Investments at March 31, 2014 (Unaudited) Shares Value INVESTMENT COMPANIES: 100.1% High Yield Bond Funds: 25.1% Ivy High Income Fund $ Janus High-Yield Fund John Hancock Focused High Yield Fund MainStay High Yield Corporate Bond Fund Total High Yield Bond Funds Intermediate Term Bond Funds: 5.2% Guggenheim Total Return Bond Fund TCW Total Return Bond Fund Total Intermediate Term Bond Funds Strategic Bond Funds: 29.5% Loomis Sayles Bond Fund Osterweis Strategic Income Fund PIMCO Income Fund Thompson Bond Fund Total Strategic Bond Funds Total Return Funds: 35.5% Gateway Fund Manning & Napier Fund Inc - Pro Blend Conservative Term Series Fund Merger Fund Vanguard Wellesley Income Fund Total Total Return Funds World Bond Funds: 4.8% Aberdeen Global High Income Fund Total World Bond Funds Total Investment Companies (Cost $136,161,615) SHORT-TERM INVESTMENTS: 0.0% Fidelity Institutional Money Market Funds - Government Portfolio, 0.01%# Total Short-Term Investments (Cost $66,033) Total Investments: 100.1% (Cost $136,227,648) Liabilities in Excess of Other Assets: (0.1)% ) Net Assets: 100.0% $ # Annualized seven-day yield as of March 31, 2014. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 12 - FundX Tactical Upgrader Fund (TACTX) The Tactical Upgrader Fund (TACTX) invests in equity based mutual funds and ETFs but also uses options strategies that attempt to buffer some of the daily volatility of stocks and to potentially offer some protection against large periodic declines.We monitor market trends, investor sentiment, monetary conditions, valuations and other factors and adjust the portfolio based on perceived risk versus reward potential.Sometimes, TACTX may hold considerable cash. Since our September 30, 2013 report, the S&P 500 Index surged through year-end and then turned choppy – losing ground through early February 2014, hitting fresh highs in early March, and then consolidating through quarter-end.Small-cap and growth funds led from the October 2013 lows through early March 2014 – but then these leaders reversed sharply as the S&P 500 went sideways.Since the early March highs, value funds have led. TACTX’s equity exposure typically comes from core, diversified equity funds, which allow TACTX to participate in broad market leadership trends, such as the rotation between growth and value stocks, large- and small-cap stocks, and international and domestic stocks. Smaller-capitalization companies led the market for much of 2013, and TACTX’s portfolio as of September 30, 2013 had exposure to this leading area through positions in value funds like Vanguard Mid-Cap Value (VOE), iShares S&P Mid Cap 400 Value (IJJ) and iShares S&P 600 Small-Cap Value (IJS) and growth funds like iShares Russell 2000 Growth (IWO). Over the past six months, however, market leadership changed as larger-cap stocks started to outpace small-caps, and growth started to pull ahead of value.The shift toward growth strategies favored the Fund’s existing small-cap growth position in iShares Russell 2000 Growth (IWO), which was held for the full six-month period.But most of the Fund’s small- and mid-cap value funds didn’t fare as well and were replaced with stronger-performing funds like Vanguard MegaCap Growth (MGK) and Guggenheim S&P 500 Pure Growth (RPG). TACTX portfolio remains growth oriented, mainly in large-cap U.S. funds.Our most recent portfolio changes have been into value funds, but so far, those changes remain relatively modest as we wait to see if the recent shift in leadership proves durable.After last year’s stellar gains, it makes sense to see some consolidation.In fact, many analysts acknowledge that a 10-15% market correction appears somewhat overdue.In TACTX, we want to be prepared to weather such a correction, but we also want to participate in a resumption of any rally.We have yet to see compelling evidence that risks outweigh potential rewards.TACTX portfolio is nearly fully invested, but we hold put options as a hedge against potential near-term weakness. Looking forward, we remain flexible and expect TACTX portfolio to incrementally adapt to new leadership if the recent rotation out of growth funds persists.We remain optimistic and relatively fully invested.Our hedges are there to potentially temper losses in case the current consolidation gives way to a broader and deeper correction.We are also fully prepared to raise cash should we see deterioration in market trends and/or monetary conditions or persistent relative weakness in our underlying fund and ETF holdings versus the indexes we use as a hedge. WWW.UPGRADERFUNDS.COM - 13 - FundX Tactical Upgrader Fund Schedule of Investments at March 31, 2014 (Unaudited) Shares Value INVESTMENT COMPANIES: 96.8% Aggressive Funds: 18.8% AllianzGI Technology Fund $ iShares Nasdaq Biotechnology ETF iShares Russell 2000 Growth ETF Janus Global Life Sciences Fund Oppenheimer International Small Company Fund Powershares QQQ Trust Series 1 PRIMECAP Odyssey Aggressive Growth Fund Total Aggressive Funds Core Funds: 78.0% Guggenheim S&P 500 Equal Weight ETF Guggenheim S&P 500 Pure Growth ETF Janus Contrarian Fund PowerShares Buyback Achievers Portfolio T. Rowe Price Blue Chip Growth Fund, Inc.* Vanguard Capital Value Fund Vanguard Mega Cap 300 Growth Fund Vanguard Mid-Cap Value ETF Total Core Funds Total Investment Companies (Cost $55,950,875) Contracts (100 shares per contract) PURCHASED OPTIONS: 1.0% Put Options: 1.0% SPDR S&P rust, Expiration 4/19/14, Strike Price $185 SPDR S&P rust, Expiration 4/19/14, Strike Price $187 Total Purchased Options (Cost $771,420) Shares SHORT-TERM INVESTMENTS: 0.9% Fidelity Institutional Money Market Funds - Government Portfolio, 0.01%# Total Short-Term Investments (Cost $561,009) Total Investments: 98.7% (Cost $57,283,304) Other Assets in Excess of Liabilities: 1.3% Net Assets: 100.0% $ * Non-income producing. # Annualized seven-day yield as of March 31, 2014. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 14 - FundX Tactical Total Return Fund (TOTLX) The Tactical Total Return fund (TOTLX) is the most flexible of our conservative fund offerings.TOTLX invests in equity based mutual funds and ETFs but also uses options strategies that attempt to buffer some of the daily volatility of stocks and to potentially offer some protection against large periodic declines.Additionally, TOTLX can seek opportunities in many different areas of the bond market, including corporate and government bond funds, short- and intermediate term bonds, and domestic and global bond funds.Finally, TOTLX invests in other total-return funds, including alternative funds. We monitor market trends, investor sentiment, monetary conditions, valuations and other factors and adjust the portfolio based on perceived risk versus reward potential.Sometimes, TOTLX may hold considerable cash. Since our September 30, 2013 report, the S&P 500 Index surged through year-end and then turned choppy – losing ground through early February 2014, hitting fresh highs in early March, and then consolidating through quarter-end.Small cap and growth funds led from the October 2013 lows through early March 2014 – but then these leaders reversed sharply as the S&P 500 went sideways.Since the early March highs, value funds have led. TOTLX’s equity exposure typically comes from core, diversified equity funds, which provides an opportunity for TOTLX to participate in broad market leadership trends, such as the rotation between growth and value stocks, large- and small-cap stocks, and international and domestic stocks. Smaller-capitalization companies led the market for much of 2013, and TOTLX’s portfolio as of September 30, 2013 had exposure to this leading area through positions in value funds like Vanguard Mid-Cap Value (VOE), iShares S&P Mid Cap 400 Value (IJJ) and iShares S&P 600 Small-Cap Value (IJS) and growth funds like iShares Russell 2000 Growth (IWO). Over the past six months, however, market leadership changed as larger-cap stocks started to outpace small-caps, and growth started to pull ahead of value.The shift toward growth strategies favored the Fund’s existing small-cap growth position in iShares Russell 2000 Growth (IWO), which was held for the full six-month period.But most of the Fund’s small- and mid-cap value funds didn’t fare as well and were replaced with stronger-performing funds like Vanguard MegaCap Growth (MGK) and Guggenheim S&P 500 Pure Growth (RPG). Bond market leadership has been fairly consistent for the six months ending March 31, 2014 and most of TOTLX’s fixed income positions continued to do well during this time period.We replaced the fund’s small allocation to short-term bonds with a position in world bonds (Aberdeen Global High Income, JHYIX) and we modestly increased exposure to intermediate-term bond funds and total-return funds. TOTLX portfolio remains broadly diversified, balanced with substantial fixed income holdings, and hedged using options.After last year’s stellar gains, it makes sense to see some consolidation.In fact, most analysts acknowledge that a 10-15% stock market correction appears somewhat overdue.Fixed income is also challenged by very low interest rates.In TOTLX, we want to be prepared to weather a stock and/or bond market correction, but we also want to participate in opportunities identified by our Upgrading rankings and in markets where the weight of the evidence in our risk models allows. WWW.UPGRADERFUNDS.COM - 15 - FundX Tactical Total Return Fund Schedule of Investments at March 31, 2014 (Unaudited) Shares Value INVESTMENT COMPANIES: 94.0% Aggressive Funds: 12.0% AllianzGI Technology Fund $ iShares Nasdaq Biotechnology ETF iShares Russell 2000 Growth ETF Janus Global Life Sciences Fund Oppenheimer International Small Company Fund Powershares QQQ Trust Series 1 PRIMECAP Odyssey Aggressive Growth Fund Total Aggressive Funds Bond Funds: 18.9% Ivy High Income Fund John Hancock Focused High Yield Fund MainStay High Yield Corporate Bond Fund Osterweis Strategic Income Fund PIMCO Income Fund Thompson Bond Fund Total Bond Funds Core Funds: 40.8% Guggenheim S&P 500 Equal Weight ETF Guggenheim S&P 500 Pure Growth ETF Janus Contrarian Fund PowerShares Buyback Achievers Portfolio T. Rowe Price Blue Chip Growth Fund, Inc.* Vanguard Capital Value Fund Vanguard Mega Cap Growth ETF Vanguard Mid-Cap Value ETF Total Core Funds Total Return Funds: 22.3% Gateway Fund Manning & Napier Fund Inc - Pro Blend Conservative Term Series Fund Merger Fund Vanguard Wellesley Income Fund Total Total Return Funds Total Investment Companies (Cost $5,807,044) Contracts (100 shares per contract) PURCHASED OPTIONS: 0.7% Put Options: 0.7% SPDR S&P rust, Expiration 4/19/14, Strike Price $185 SPDR S&P rust, Expiration 4/19/14, Strike Price $187 Total Purchased Options (Cost $53,999) The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 16 - FundX Tactical Total Return Fund Schedule of Investments at March 31, 2014 (Unaudited), Continued Shares Value SHORT-TERM INVESTMENTS: 1.0% Fidelity Institutional Money Market Funds - Government Portfolio, 0.01%# $ Total Short-Term Investments (Cost $65,601) Total Investments: 95.7% (Cost $5,926,644) Other Assets in Excess of Liabilities: 4.3% Net Assets: 100.0% $ * Non-income producing. # Annualized seven-day yield as of March 31, 2014. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 17 - FundX Upgrader Funds Statements of Assets and Liabilities at March 31, 2014 (Unaudited) FundX FundX Aggressive FundX Conservative Upgrader Fund Upgrader Fund Upgrader Fund ASSETS Investments in securities, at value (identified cost $235,263,874, $64,761,954, and $46,011,002, respectively) (Note 2) $ $ $ Cash Receivables: Fund shares sold Dividends and interest — Prepaid expenses and other assets Total assets LIABILITIES Payables: Investment securities purchased — Fund shares redeemed Investment advisory fees, net Administration fees Custody fees 80 Fund accounting fees Transfer agent fees Chief Compliance Officer fees Trustee fees Other accrued expenses Total liabilities NET ASSETS $ $ $ Net assets applicable to shares outstanding $ $ $ Shares outstanding; unlimited number of shares authorized without par value Net asset value, offering and redemption price per share $ $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ $ Undistributed (accumulated) net investment income (loss) ) Accumulated net realized gain (loss) on investments ) ) Net unrealized appreciation on investments Net assets $ $ $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 18 - FundX Upgrader Funds Statements of Assets and Liabilities at March 31, 2014 (Unaudited), Continued FundX Flexible FundX Tactical FundX Tactical Income Fund Upgrader Fund Total Return Fund ASSETS Investments in securities, at value (identified cost $136,227,648, $57,283,304, and $5,926,644, respectively) (Note 2) $ $ $ Cash Deposits at brokers — Receivables: Investment securities sold — Fund shares sold Due from Advisor — — Dividends and interest 1 Prepaid expenses and other assets Total assets LIABILITIES Payables: Investment securities purchased — Fund shares redeemed Investment advisory fees, net — Administration fees Custody fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Trustee fees Other accrued expenses Total liabilities NET ASSETS $ $ $ Net assets applicable to shares outstanding $ $ $ Shares outstanding; unlimited number of shares authorized without par value Net asset value, offering and redemption price per share $ $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ $ Undistributed (accumulated) net investment income Accumulated net realized gain (loss) on investments ) ) Net unrealized appreciation on investments Net assets $ $ $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 19 - FundX Upgrader Funds Statements of Operations For the Six Months Ended March 31, 2014 (Unaudited) FundX FundX Aggressive FundX Conservative Upgrader Fund Upgrader Fund Upgrader Fund INVESTMENT INCOME Dividends $ $ $ Interest 17 — — Total investment income EXPENSES (NOTE 3) Investment advisory fees Transfer agent fees Fund accounting fees Administration fees Reports to shareholders Custody fees Audit fees Registration fees Trustee fees Miscellaneous expenses Chief Compliance Officer fees Interest expense (Note 6) 89 Legal fees Insurance expense Total expenses Plus: prior year fees waived subject to recoupment — — Less: fees waived — ) ) Less: expenses paid indirectly (Note 3) ) — ) Net expenses Net investment income (loss) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on: Investments Written options — — — Net realized gains Capital gain distributions from regulated investment companies Change in net unrealized appreciation (depreciation) on investments ) Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 20 - FundX Upgrader Funds Statements of Operations For the Six Months Ended March 31, 2014 (Unaudited), Continued FundX Flexible FundX Tactical FundX Tactical Income Fund Upgrader Fund Total Return Fund INVESTMENT INCOME Dividends $ $ $ Interest 4 3 2 Total investment income EXPENSES (NOTE 3) Investment advisory fees Transfer agent fees Fund accounting fees Administration fees Reports to shareholders Custody fees Audit fees Registration fees Trustee fees Miscellaneous expenses Chief Compliance Officer fees Interest expense (Note 6) 5 62 Legal fees Insurance expense Total expenses Plus: prior year fees waived subject to recoupment — — — Less: fees waived — ) ) Less: expenses paid indirectly (Note 3) ) ) (7 ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on: Investments ) ) ) Written options — Net realized losses ) ) ) Capital gain distributions from regulated investment companies Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 21 - FundX Upgrader Fund Statements of Changes in Net Assets Six Months Ended March 31, 2014 Year Ended (Unaudited) September 30, 2013 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Capital gain distributions from regulated investment companies Change in net unrealized appreciation of investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net change in net assets derived from net change in outstanding shares (a) ) ) Total change in net assets ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Six Months Ended March 31, 2014 Year Ended (Unaudited) September 30, 2013 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net change in shares outstanding ) $ ) ) $ ) (b) Net of redemption fees of $0 and $4,691, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 22 - FundX Aggressive Upgrader Fund Statements of Changes in Net Assets Six Months Ended March 31, 2014 Year Ended (Unaudited) September 30, 2013 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ ) $ Net realized gain on investments Capital gain distributions from regulated investment companies Change in net unrealized appreciation (depreciation) of investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net change in net assets derived from net change in outstanding shares (a) ) ) Total change in net assets ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income (loss) $ ) $ (a) Summary of capital share transactions is as follows: Six Months Ended March 31, 2014 Year Ended (Unaudited) September 30, 2013 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net change in shares outstanding ) $ ) ) $ ) (b) Net of redemption fees of $0 and $236, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 23 - FundX Conservative Upgrader Fund Statements of Changes in Net Assets Six Months Ended March 31, 2014 Year Ended (Unaudited) September 30, 2013 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Capital gain distributions from regulated investment companies Change in net unrealized appreciation of investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net change in net assets derived from net change in outstanding shares (a) ) Total change in net assets ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Six Months Ended March 31, 2014 Year Ended (Unaudited) September 30, 2013 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net change in shares outstanding $ ) $ ) (b) Net of redemption fees of $0 and $647, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 24 - FundX Flexible Income Fund Statements of Changes in Net Assets Six Months Ended March 31, 2014 Year Ended (Unaudited) September 30, 2013 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Capital gain distributions from regulated investment companies Change in net unrealized appreciation (depreciation) of investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net change in net assets derived from net change in outstanding shares (a) Total change in net assets NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Six Months Ended March 31, 2014 Year Ended (Unaudited) September 30, 2013 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net change in shares outstanding $ $ (b) Net of redemption fees of $0 and $3,660, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 25 - FundX Tactical Upgrader Fund Statements of Changes in Net Assets Six Months Ended March 31, 2014 Year Ended (Unaudited) September 30, 2013 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ $ ) Net realized gain (loss) on investments ) Net realized gain (loss) on written options ) Capital gain distributions from regulated investment companies — Change in net unrealized appreciation of investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — — From net realized gain — — Total distributions to shareholders — — CAPITAL SHARE TRANSACTIONS Net change in net assets derived from net change in outstanding shares (a) Total change in net assets NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income (loss) $ $ ) (a) Summary of capital share transactions is as follows: Six Months Ended March 31, 2014 Year Ended (Unaudited) September 30, 2013 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions — Shares redeemed (b) Net change in shares outstanding $ $ (b) Net of redemption fees of $0 and $15, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 26 - FundX Tactical Total Return Fund Statements of Changes in Net Assets Six Months Ended March 31, 2014 Year Ended (Unaudited) September 30, 2013 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Net realized gain (loss) on written options ) Capital gain distributions from regulated investment companies Change in net unrealized appreciation (depreciation) of investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net change in net assets derived from net change in outstanding shares (a) ) ) Total change in net assets ) ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Six Months Ended March 31, 2014 Year Ended (Unaudited) September 30, 2013 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net change in shares outstanding ) $ ) ) $ ) (b) Net of redemption fees of $0 and $0, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 27 - FundX Upgrader Fund Financial Highlights For a capital share outstanding throughout each period/year Six Months Ended Year Ended Period Ended March 31, 2014 September 30, September 30, Years Ended October 31, (Unaudited) 2011* Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss)(1) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net investment income ) From net realized gain — ) Distribution in excess — ) Total distributions ) Paid-in capital from redemption fees (Note 2) — Net asset value, end of period/year $ Total return %^ % % )%^ % % )%(2) RATIOS/SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS(4): Before fees waived and expenses absorbed %+ % % %+ % % % After expenses absorbed(5) %+ % % %+ % % % RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS(4): Before fees waived and expenses absorbed %+ % % )%+ % % % After expenses absorbed(6) %+ % % )%+ % % % Portfolio turnover rate 81 %^ % % %^ % % % Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. Includes advisor reimbursement by affiliates from net realized loss on investments on the disposal of investments in violation of restrictions.Excluding this effect, the total return would have been (42.69)%. Amount is less than $0.005. Does not include expenses of investment companies in which the Fund invests. Including credits for expenses paid indirectly, the ratio of expenses to average net assets would have been 1.22%, 1.24%, 1.24%, 1.23%, 1.22%, 1.20%, and 1.11% for the periods/years ended March 31, 2014, September 30, 2013, September 30, 2012, September 30, 2011, October 31, 2010, October 31,2009, and October 31, 2008, respectively.(Note 3) Including credits for expenses paid indirectly, the ratio of net investment income (loss) to average net assets would have been 0.22%, 0.35%, 0.54%, (0.04)%, 0.07%, 0.52%, and 1.83% for the periods/years ended March 31, 2014, September 30, 2013, September 30, 2012, September 30, 2011, October 31, 2010, October 31, 2009, and October 31, 2008, respectively. (Note 3) Calculated using the average shares outstanding method. ^ Not annualized. + Annualized. * Effective September 30, 2011, the Fund changed its fiscal year end from October 31 to September 30.The information presented is for the period from November 1, 2010 to September 30, 2011. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 28 - FundX Aggressive Upgrader Fund Financial Highlights For a capital share outstanding throughout each period/year Six Months Ended Year Ended Period Ended March 31, 2014 September 30, September 30, Years Ended October 31, (Unaudited) 2011* Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss)(1) ) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net investment income ) ) — ) ) ) From net realized gain — ) Distributions in excess — ) Total distributions ) ) — ) ) ) Paid-in capital from redemption fees (Note 2) — Net asset value, end of period/year $ Total return %^ % % )%^ % % )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS(3): Before fees waived and expenses absorbed %+ % % %+ % % % After fees waived or recouped(4) %+ % % %+ % % % RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS(3): Before fees waived and expenses absorbed )%+ % % )%+ % % % After fees waived or recouped(5) )%+ % % )%+ % % % Portfolio turnover rate 77 %^ % % %^ % % % Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. Amount is less than $0.01. Does not include expenses of investment companies in which the Fund invests. Including credits for expenses paid indirectly, the ratio of expenses to average net assets would have been 1.25%, 1.34%, 1.32%, 1.30%, 1.30%, 1.30%, and 1.20% for the period/years ended March 31, 2014, September 30, 2013, September 30, 2012, September 30, 2011, October 31, 2010, October 31, 2009, and October 31, 2008, respectively. (Note 3) Including credits for expenses paid indirectly, the ratio of net investment loss to average net assets would have been (0.20)%, 0.15%, 0.01%, (0.40)%, 0.10%, 0.39%, and 1.79% for the periods/years ended March 31, 2014, September 30, 2013, September 30, 2012, September 30, 2011, October 31, 2010, October 31, 2009, and October 31, 2008, respectively. (Note 3) Calculated using the average shares outstanding method. ^ Not annualized. + Annualized. * Effective September 30, 2011, the Fund changed its fiscal year end from October 31 to September 30.The information presented is for the period from November 1, 2010 to September 30, 2011. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 29 - FundX Conservative Upgrader Fund Financial Highlights For a capital share outstanding throughout each period/year Six Months Ended Year Ended Period Ended March 31, 2014 September 30, September 30, Years Ended October 31, (Unaudited) 2011* Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income(1) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net investment income ) From net realized gain — ) Total distributions ) Paid-in capital from redemptions fees (Note 2) — Net asset value, end of period/year $ Total return %^ % % )%^ % % )%(2) RATIOS/SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS(4): Before fees waived and expenses absorbed %+ % % %+ % % % After fees absorbed or recouped(5) %+ % % %+ % % % RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS(4): Before fees waived and expenses absorbed %+ % % %+ % % % After fees absorbed or recouped(6) %+ % % %+ % % % Portfolio turnover rate 47 %^ % % %^ % % % Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. Includes advisor reimbursement by affiliates from net realized loss on investments on the disposal of investments in violation of restrictions.Excluding this effect, the total return would have been (27.83)%. Amount is less than $0.01. Does not include expenses of investment companies in which the Fund invests. Including credits for expenses paid indirectly, the ratio of expenses to average net assets would have been 1.21%, 1.41%, 1.36% 1.30%, 1.35%, 1.32%, and 1.24% for the periods/years ended March 31, 2014, September 30, 2013, September 30, 2012, September 30, 2011, October 31, 2010, October 31, 2009, and October 31, 2008, respectively. (Note 3) Including credits for expenses paid indirectly, the ratio of net investment income to average net assets would have been 1.49%, 1.72%, 1.50%, 1.85%, 1.29%, 1.72%, and 2.15% for the periods/years ended March 31, 2014, September 30, 2013, September 30, 2012, September 30, 2011, October 31, 2010, October 31, 2009, and October 31, 2008, respectively. (Note 3) Calculated using the average shares outstanding method. ^ Not annualized. + Annualized. * Effective September 30, 2011, the Fund changed its fiscal year end from October 31 to September 30.The information presented is for the period from November 1, 2010 to September 30, 2011. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 30 - FundX Flexible Income Fund Financial Highlights For a capital share outstanding throughout each period/year Six Months Ended Year Ended Period Ended March 31, 2014 September 30, September 30, Years Ended October 31, (Unaudited) 2011* Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income(1) Net realized and unrealized gain (loss) on investments ) ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net investment income ) From net realized gain ) — — ) Total distributions ) Paid-in capital from redemption fees — Net asset value, end of period/year $ Total return %^ % % )%^ % % )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS(3): Before fees waived/recouped and expenses absorbed %+ % % %+ % % % After fees waived/recouped and expenses absorbed(4) %+ % % %+ % % % RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS(3): Before fees waived/recouped and expenses absorbed %+ % % %+ % % % After fees waived/recouped and expenses absorbed(5) %+ % % %+ % % % Portfolio turnover rate 27 %^ % 79 % %^ % % % Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. Amount is less than $0.005. Does not include expenses of investment companies in which the Fund invests. Including credits for expenses paid indirectly, the ratio of expenses to average net assets would have been 0.92%, 0.95%, 0.94%, 0.92%,0.94%%, 0.97% and 0.94% for the periods/years ended March 31, 2014, September 30, 2013, September 30, 2012, September 30, 2011, October 31, 2010, October 31, 2009 and October 31, 2008, respectively. (Note 3) Including credits for expenses paid indirectly, the ratio of net investment income to average net assets would have been 3.60%, 3.39%, 2.91%, 3.75%, 3.03%, 3.03% and 3.81% for the periods/years ended March 31, 2014, September 30, 2013, September 30, 2012, September 30, 2011, October 31, 2010, October 31, 2009 and October 31, 2008, respectively. (Note 3) Calculated using the average shares outstanding method. ^ Not annualized. + Annualized. * Effective September 30, 2011, the Fund changed its fiscal year end from October 31 to September 30.The information presented is for the period from November 1, 2010 to September 30, 2011. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 31 - FundX Tactical Upgrader Fund Financial Highlights For a capital share outstanding throughout each period/year Six Months Ended Year Ended Period Ended Period Ended March 31, 2014 September 30, September 30, Years Ended October 31, October 31, (Unaudited) 2011** 2008* Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Paid-in capital from redemption fees (Note 2) — LESS DISTRIBUTIONS: From net investment income — ) ) — From net realized gain — Total distributions — ) ) — Net asset value, end of period/year $ Total return %^ % % %^ % )% )%^ RATIOS/SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS(5): Before fees waived/recouped and expenses absorbed %+ % % %+ % % %+ After fees waived/recouped and expenses absorbed(2) %+ % % %+ % % %+ RATIO OF NET INVESTMENT (LOSS) TO AVERAGE NET ASSETS(5): Before fees waived/recouped and expenses absorbed %+ )% )% )%+ % % %+ After fees waived/recouped and expenses absorbed(3) %+ )% )% )%+ % % %+ Portfolio turnover rate %^ % % %^ % % %^ Amount is less than $0.005. Including credits for expenses paid indirectly, the ratio of expenses to average net assets would have been 1.25%, 1.38%, 1.36%, 1.45%, 1.42% and 1.25% for the periods/years ended March 31, 2014, September 30, 2013, September 30, 2012, September 30, 2011, October 31, 2010 and October 31, 2009, respectively. (Note 3) Including credits for expenses paid indirectly, the ratio of net investment income to average net assets would have been 0.16%, (0.22)%, (0.46)%, (1.01)%, 0.77% and 0.72% for the periods/years ended March 31, 2014, September 30, 2013, September 30, 2012, September 30, 2011, October 31, 2010 and October 31, 2009, respectively. (Note 3) Calculated using the average shares outstanding method. Does not include expenses of investment companies in which the Fund invests. ^ Not annualized. + Annualized. * Fund commenced operations February 29, 2008. ** Effective September 30, 2011, the Fund changed its fiscal year end from October 31 to September 30.The information presented is for the period from November 1, 2010 to September 30, 2011. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 32 - FundX Tactical Total Return Fund Financial Highlights For a capital share outstanding throughout each period/year Six Months Ended Year Ended Period Ended Year Ended Period Ended March 31, 2014 September 30, September 30, October 31, October 31, (Unaudited) 2011** 2009* Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: From net investment income ) — From net realized gain ) — — Total distributions ) — Paid-in capital from redemption fees — — — Net asset value, end of period/year $ Total return %^ % % %^ % %^ RATIOS/SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS(5): Before fees waived and expenses absorbed %+ % % %+ % %+ After fees waived and expenses absorbed(2) %+ % % %+ % %+ RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS(5): Before fees waived and expenses absorbed %+ % )% )%+ % )%+ After fees waived and expenses absorbed(3) %+ % % %+ % %+ Portfolio turnover rate %^ % % %^ % %^ Amount is less than $0.005. Including credits for expenses paid indirectly, the ratio of expenses to average net assets would have been 1.25%, 1.48% and 1.48% for the period/year ended March 31, 2014, September 30, 2011 and October 31, 2010, respectively. (Note 3) Including credits for expenses paid indirectly, the ratio of net investment income to average net assets would have been 1.51%, 1.21% and 1.17% for the period/year ended March 31, 2014, September 30, 2011 and October 31, 2010, respectively. (Note 3) Calculated using the average shares outstanding method. Does not include expenses of investment companies in which the Fund invests. ^ Not Annualized. + Annualized. * Fund commenced operations May 29, 2009. ** Effective September 30, 2011, the Fund changed its fiscal year end from October 31 to September 30.The information presented is for the period from November 1, 2010 to September 30, 2011. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 33 - FundX Upgrader Funds Notes to Financial Statements March 31, 2014 (Unaudited) Note 1 – Organization FundX Upgrader Fund, FundX Aggressive Upgrader Fund, FundX Conservative Upgrader Fund, FundX Flexible Income Fund, FundX Tactical Upgrader Fund and FundX Tactical Total Return Fund (the “Funds”) are diversified series of shares of beneficial interest of the Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940 (the “1940 Act”) as an open-end management investment company. FundX Upgrader Fund (“Upgrader Fund”) commenced operations on November 1, 2001.FundX Aggressive Upgrader Fund (“Aggressive Fund”), FundX Conservative Upgrader Fund (“Conservative Fund”) and FundX Flexible Income Fund (“Flexible Income Fund”) commenced operations on July 1, 2002.FundX Tactical Upgrader Fund (“Tactical Fund”) commenced operations on February 29, 2008.FundX Tactical Total Return Fund (“Tactical Total Return Fund”) commenced operations on May 29, 2009. The investment objective of the Upgrader Fund and the Aggressive Fund is to maximize capital appreciation over the long term without regard to income.The investment objective of the Conservative Fund is to obtain capital appreciation over the long term while at times providing a low level of current income to reduce portfolio volatility.The investment objective of the Flexible Income Fund is to generate total return, which is capital appreciation plus current income.The investment objective of the Tactical Fund is to seek long-term capital appreciation with less volatility than the broad equity market; capital preservation is a secondary consideration.The investment objective of the Tactical Total Return Fund is to seek long-term capital appreciation and current income with an emphasis on risk management. Note 2 – Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds.These policies are in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). A. Security Valuation.Investments in open-end mutual funds are valued at their respective net asset values on the valuation date.Security valuations for the Funds’ investments in investment companies are furnished by an independent pricing service that has been approved by the Funds’ board of directors.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used.All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Short-term securities that have maturities of less than 60 days, at time of purchase, are valued at amortized cost, which when combined with accrued interest, approximates market value. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”).NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace. Composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees.When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Funds’ Board of Trustees.Fair value pricing is an inherently subjective process, and no single standard exists for determining fair value.Different funds could reasonably arrive at different values for the same security.The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations.As of March 31, 2014, the Funds did not hold fair valued securities. According to Section 12(d)(1)(F) of the Investment Company Act of 1940, a registered investment company may restrict the redemption of its shares by a Fund and certain of its affiliates to 1% of its total outstanding shares during a 30 day period.Under the Trust’s Liquidity Guidelines, an investment company position that exceeds 1% of the outstanding shares may be considered illiquid.In addition, each Fund is restricted from investing more than 15% of its net assets in illiquid securities. As described above, the Funds utilize various methods to measure the fair value of most of their investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuations methods.The three levels of inputs are: WWW.UPGRADERFUNDS.COM - 34 - FundX Upgrader Funds Notes to Financial Statements March 31, 2014 (Unaudited), Continued Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Funds’ investments as of March 31, 2014: FundX Upgrader Fund Level 1 Level 2 Level 3 Total Investment Companies $ $
